internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-109315-00 date date legend foreign parent distributing distributing controlled controlled subsidiary controlled subsidiary state t state u country v country w country x country y industry z business a business b business c business d business e business f plr-109315-00 dear this letter responds to your authorized representatives’ letter dated date in which you requested rulings under sec_355 of the internal_revenue_code additional information regarding your request has been submitted in letters dated july august august august september september and date the material information submitted for consideration is summarized below foreign parent is a country v corporation engaged in industry z distributing a wholly-owned subsidiary of foreign parent is a state u corporation distributing is a holding_company for operations located in countries w x and y and is the common parent for the u s affiliated_group distributing is engaged in businesses a b c d e and f indirectly through its subsidiaries each of these businesses has been conducted for more than five years distributing a state u corporation is a wholly-owned subsidiary of distributing distributing is actively engaged in businesses a b c d e and f each of these businesses has been conducted for more than five years controlled is to be a state u corporation and will be formed for the purpose of restructuring business f after the proposed transaction controlled will be engaged in business f through its wholly- owned subsidiaries controlled subsidiary a state u corporation is a wholly-owned subsidiary of distributing controlled subsidiary has been directly engaged in business f for each of the past five years controlled subsidiary a state t corporation is a wholly- owned subsidiary of distributing controlled subsidiary has been directly engaged in business f for each of the past five years the taxpayer has supplied financial information which indicates that distributing distributing controlled subsidiary and controlled subsidiary have been conducting businesses that have had gross_receipts and operating_expenses representative of the active_conduct of such businesses for each of the past five years the management of distributing has determined that businesses a and f cannot achieve their full potential as part of the distributing affiliated_group due to management and systemic problems arising in their operation since business a represents a larger share of distributing 1's overall sales management has been heavily influenced by the business model appropriate to business a as a result the current structure impedes the investment in research_and_development necessary to succeed in business f and the ability to make and implement decisions essential to the business f operations accordingly in order to resolve these problems the taxpayer has proposed the following transaction plr-109315-00 distributing will contribute all of the issued and outstanding_stock of controlled subsidiary and controlled subsidiary to controlled in exchange for all of the issued and outstanding_stock of controlled distributing will then distribute all of the issued and outstanding_stock of controlled to distributing distribution distributing will then distribute all of the issued and outstanding_stock of controlled to foreign parent distribution the following additional representations have been made in connection with step of the proposed transaction a b c d the five years of financial information submitted on behalf of distributing controlled subsidiary and controlled subsidiary is representative of their present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted the proposed transaction does not involve the vertical division of a single business or the separation of two or more businesses there is no planned or intended substantial reduction in the business activity of distributing or controlled the total adjusted gross bases and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in step of the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the following additional representations have been made in connection with step of the proposed transaction e f no part of the consideration to be distributed by distributing will be received by the shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing there is no plan or intention on the part of the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the proposed transaction except i foreign parent will contribute controlled to its wholly-owned plr-109315-00 g h i j k l subsidiary foreign holdco and then possibly to a wholly-owned subsidiary of foreign holdco and ii distributing will contribute distributing to its wholly-owned u s subsidiary new capco immediately after the distribution at least ninety percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution at least ninety percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the proposed transaction does not involve the vertical division of a single business or the separation of two or more businesses there is no planned or intended substantial reduction in the business activity of distributing the distribution of the stock of controlled is being undertaken for the following corporate business_purpose to enhance the success of the business by enabling the corporations to resolve management and systemic problems that arise by the taxpayer’s operation of different businesses within a single corporation or affiliated_group the distribution of the stock of controlled is motivated in whole or substantial part by such corporate business_purpose there is no plan or intention to issue redeem or dispose_of any of the controlled stock except as described above at paragraph f there is no plan or intention by distributing distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 m there is no plan or intention to liquidate distributing distributing or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of any of the assets of these corporations except i in the ordinary course of business and ii as described above at paragraph f n neither distributing nor distributing accumulated its receivables nor made extraordinary payment of its payables in anticipation of the plr-109315-00 proposed transaction o p q r s t no shareholder of distributing or distributing will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a or greater interest in distributing distributing or controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the combined voting power of all classes of stock entitled to vote of either distributing distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing distributing or controlled no intercorporate debt will exist between distributing distributing and controlled at the time of or subsequent to the distribution of the controlled stock except as may arise from the shared treasury function operated out of distributing any such intercorporate debt will not constitute stock_or_securities immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing 1's and distributing 2's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length none of the parties to the transaction is an investment_company as defined in sec_368 and iv the following additional representations have been made in connection with step of the proposed transaction u no part of the consideration to be distributed by distributing will be received by the shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing v there is no plan or intention on the part of the shareholders of distributing plr-109315-00 to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing distributing or controlled after the proposed transaction except as described above at paragraph f w neither distributing nor controlled has been or will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution based solely upon the information submitted and the representations made we rule as follows a b c d e f the transfer by distributing to controlled of the stock of controlled subsidiary and controlled subsidiary solely in exchange for all of the issued and outstanding_stock of controlled followed by the distribution of all of the controlled stock to distributing will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the stock of controlled subsidiary and controlled subsidiary to controlled in exchange for the stock of controlled sec_361 controlled will recognize no gain_or_loss upon the receipt of the stock of controlled subsidiary and controlled subsidiary in exchange for the stock of controlled sec_1032 the basis of the stock of controlled subsidiary and controlled subsidiary received by controlled in the transaction will be the same as the basis of such property in the hands of distributing immediately prior to their transfer to controlled sec_362 the holding_period of the stock of controlled subsidiary and controlled subsidiary received by controlled in the transaction will include the period during which such property was held by distributing sec_1223 distributing will recognize no gain_or_loss and no amount will be included in the income of distributing upon the receipt of the controlled stock sec_355 g distributing will recognize no gain_or_loss upon the distribution of the plr-109315-00 h i j k l m n controlled stock to distributing sec_361 the aggregate basis of the controlled stock and the distributing stock in the hands of distributing immediately after the distribution to distributing will be the same as the basis of the distributing stock in the hands of distributing immediately prior to the distribution sec_358 and sec_1_358-1 such aggregate basis will be allocated between the distributing stock and the controlled stock in proportion to the relative fair_market_value of each corporation’s stock in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock received by distributing will include the holding_period of the distributing stock held by distributing with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 a and of the income_tax regulations foreign parent will recognize no gain_or_loss and no amount will be included in the income of foreign parent upon the receipt of the controlled stock sec_355 distributing will recognize no gain_or_loss upon the distribution of the controlled stock to foreign parent sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of foreign parent immediately after the distribution to foreign parent will be the same as the basis of the distributing stock in the hands of foreign parent immediately prior to the distribution sec_358 and sec_1_358-1 such aggregate basis will be allocated between the distributing stock and the controlled stock in proportion to the relative fair_market_value of each corporation’s stock in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock received by foreign parent will include the holding_period of the distributing stock held by foreign parent with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 o as provided in sec_312 proper allocation of earnings_and_profits plr-109315-00 between distributing and controlled will be made under sec_1 a and of the income_tax regulations p distributing will not recognize gain_or_loss under sec_367 on the distribution of controlled stock to foreign parent sec_1_367_e_-1 no opinion is expressed or implied about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling letter is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return s of the taxpayer s involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by lewis k brickates assistant to the branch chief branch
